With respect to the first order, there has been no showing *416that the delay was willful, contumacious, or the result of bad faith, and, in the absence of any substantive prejudice to plaintiff caused by the delay, a conditional order was a proper exercise of discretion (see Gibbs v St. Barnabas Hosp., 61 AD3d 599, 600 [2009]). With respect to the second order, the motion court properly fixed a strict schedule for completing the deposition (see id.). We have reviewed plaintiff’s other arguments, including those relating to the branch of her motions that sought to amend the caption, and find them to be unavailing. Concur — Mazzarelli, J.E, Sweeny, Catterson, Freedman and Roman, JJ.